Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 08/03/2022. This Action is made FINAL.
Claim(s) 4-5 were canceled.
Claim(s) 1-3 and 6-16 are pending for examination.

Previous Claim Rejections - 35 USC § 112
Claim(s) 5, 12, and 13 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the initial rejections of 35 U.S.C. 112(b) rejection(s) of claim(s) 12 and 13 have been withdrawn. However, as claim 1 is now rejected under 35 U.S.C. 112(b), claims 12 and 13 remain rejected as they do not cure the deficiencies of claim 1.

Previous Claim Rejections - 35 USC § 103
Applicant's arguments with respect to rejection of claims 1-3 and 6-16 under 35 U.S.C. 103 have been considered but are not found to be persuasive.
Regarding applicant’s first argument:

“These amendments to claims 1 and 12 and are believed to be fully responsive to the 
Examiner's concerns and thus withdrawal of the rejection of the claims under 35 U.S.C. §112(b) is respectfully solicited.”

As discussed in the 112(b) rejection below, the terms “differently manipulated” and “equally manipulated” in claim 1 are relative terms. Button can be “differently manipulated” in a number of different ways for example with different fingers, with different motions, by manipulated in different regions. The amount of difference required for them to be differently manipulated can be considered subjective making the term “differently manipulated” indefinite. The same reason applies for the term “equally manipulated”.

Regarding applicant’s second argument:

“First of all, Hamilton is directed to a vehicle service controller that is a handheld device including input mechanisms as a touchscreen. Paragraph 0026 of Hamilton "[t]he example touchscreen 202 shown in FIG. 2 receives as input an operator screen touches directed to an icon 204, 206, 208, 210 displayed on the touchscreen 202, e.g., an accelerator icon 204, a brake icon 206, an on/off icon 208 and a steering icon 210. Touching an icon 204, 206, 208, 210 will cause controller 200 to transmit one or more commands to a computing device 115 in a vehicle 110." Accordingly, the icons 204, 206, 208, 210 are merely operated by touching the touchscreen 202, which are different than a dial switch, a button switch, or a slide switch that is physically rotated, pushed or pulled by a user's hand or finger.”

A touchscreen can in fact be considered to have buttons/switches, the buttons and switches being virtual buttons and switches. The broadest reasonable interpretation of the buttons/switches of the claimed invention includes both physical and virtual buttons/switches. 

Regarding applicant’s third argument:
“Second, as illustrated in Fig. 2 of Hamilton (reproduced below), the alleged acceleration button switch 204 is operated in a sliding manner while the alleged braking button switch 206 being operated in a non-sliding manner. In this another respect, Hamilton fails to suggest "the acceleration button switch and the braking button switch are equally manipulated to each other" (emphasis added), as recited in claim 1.”

First it should be noted that “equally manipulated” is a relative term that renders the claim indefinite. However, one interpretation of equally manipulated is both the are pressed by a finger and therefore can be considered equally manipulated. 

Regarding applicant’s fourth argument: 

“Turning to DX5, the Examiner alleges that DX 5 teaches "the steering dial switch, the acceleration button switch and the speed change slide switch are differently manipulated from each other so as to prevent inadvertent manipulation" of claim 1. The Examiner equates the trigger lever N to the claimed acceleration button switch, and alleges that the levers N, M, and S are operated in different manners. However, as illustrated in the figure on page 5 of DX5 (reproduced below), the throttle/brake trigger lever N, which is operated by being pulled by a user's finger, is not a button switch. Therefore, DX5 does not satisfy "the acceleration button switch" (emphasis added) of the above-mentioned features of claim 1.”

First it is well known that trigger is synonymous with button when it used in a controller. For example the triggers on most gaming controllers that are used to control virtual objects including vehicles in racing games call are regularly referred to as buttons. Regardless the trigger (label N) can be considered a button as the trigger is pushed by the finger to send an electrical signal. Additionally, it should be noted that applicant’s own “button” for vehicle acceleration as shown in the specification is tilted and rotates around a pin as shown in fig. 4.

Regarding applicant’s fifth argument:
“It is respectfully submitted that the modification of Hamilton by the teachings of DX5 to reach the claimed configuration would change the principle of operation of Hamilton, in which case the teachings of the references are not sufficient to render claim 1 prima facie obvious. According to paragraphs 0001, 0007, 0026 and Fig. 2 of Hamilton above, the input icons 204, 206, 208, 210 are configured on a touchscreen display in an integrated manner (e.g., a single surface) so as to safely and comfortably operate a semi- or fully-autonomous mode of a vehicle. On the other hand, as shown in the above figure of DX5, a number of buttons/levers are arranged on two or more surfaces (e.g., upper and side surfaces) of a controller housing. However, modifying Hamilton to apply input mechanisms on multiple surfaces of the controller housing, as applied in DX5, to the touchscreen 202 of Hamilton would completely change the intended operation and purpose of the vehicle service controller disclosed by Hamilton. The Examiner is directed to MPEP § 2143.01 under the headings "THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE" and "THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE" which set forth the applicable standard:”

The combination of Hamilton and DX5 does not render Hamilton unsatisfactory for its intended purpose as the purpose of both are directed toward the same purpose of remotely controlling a vehicle. Additionally, the proposed modification does not change the principle of operation of a reference as both Hamilton and DX5 principle of operation is the user finger inputs to control a vehicle. Hamilton no where specifically states the control inputs have to be on the same surface. In fact, Hamilton discloses para [0026] “The service controller 200 can include one or more input mechanisms such as a touchscreen 202. The example touchscreen 202 shown in FIG. 2 receives as input an operator screen touches...” Meaning that Hamilton is not even limited to use of a touchscreen as the input mechanism. Additionally it is stated that mechanical input mechanisms can be used as well as discussed in para [0027].

Regarding applicant’s sixth argument:

“Separate from dependency from claim 1, dependent claims 15 and 16 are patentable 
based on their own merits by adding novel and non-obvious features to the combination. Thus, it is respectfully submitted that claims 15 and 16 are allowable over the cited art.”

As discussed in the claim 15 and 16 USC 103 rejection, Hamilton teaches that acceleration button switch and the braking button switch are the same type of button switch (touch type as discussed in para [0026]). Hamilton in view of DX5 teach the switches spaced apart as shown in fig. 2 of Hamilton. Hamilton does not teach a speed change switch but DX5 teaches a speed change switch that is spaced apart from other switches such as the steering switch.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “differently manipulated” and “equally manipulated” in claim 1 are relative terms which renders the claim indefinite. The term “differently manipulated” and “equally manipulated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The point at which manipulation transitions from being in a different manner to the same manner is unclear. What one person of ordinary skill in the art may consider manipulation in the same manner, another person of ordinary skill in the art might consider manipulation in a different manner.

Claim 2-16 does not cure the deficiencies of claim 1 and are therefore rejected for the same reason.

The office notes that applicant has not presented any arguments regarding the rejection of claim 7 over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and official notice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3) and The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5).

Regarding Claim 1, Hamilton teaches An integrated control apparatus for an autonomous vehicle, which is manipulated by a user when the autonomous vehicle is shifted from an autonomous driving mode to a manual driving mode, comprising:
{Para [0007] “For example, an autonomous vehicle can be configured without a steering wheel, accelerator pedal or brake pedal. A service controller is a hand-held device that can be used by an operator to control one or more of vehicle powertrain, steering and braking to operate the vehicle in non-autonomous or semi-autonomous mode, including in examples in which a vehicle is without operator controls.”
}
a mobile control device, which is manipulated by the user, configured to perform steering, speed change, acceleration and braking in a state of being gripped by a hand of the user;
{Fig.2 Para [0026] “Service controller 200 can be a handheld device that includes a computing device including a processor and memory ….The example touchscreen 202 shown in FIG. 2 receives as input an operator screen touches directed to an icon 204, 206, 208, 210 displayed on the touchscreen 202, e.g., an accelerator icon 204, a brake icon 206, an on/off icon 208 and a steering icon 210. Touching an icon 204, 206, 208, 210 will cause controller 200 to transmit one or more commands to a computing device 115 in a vehicle 110….For example, touching the steering icon 210 will cause the vehicle's wheels to turn as if a traditional steering wheel had been turned by an operator. Likewise, touching the brake icon 206 and accelerator icon 204 can cause the vehicle 110 brakes and powertrain to operate respectively. Touching the on/off icon 208 can cause the vehicle 110 to turn on or off in similar fashion to turning a vehicle on or off with a key”
 Where steering, acceleration, and Braking controls are on the service controller which can be considered a mobile control device. Speed change generally occurs during acceleration and braking.
}
 wherein the mobile control device includes: a housing including a grip part, which is gripped by a hand of the user, and a switch part; 

{Para [0026] 
Where the device is a handheld device and thus must be “gripped” by the user and therefore would have a grip part. The device can have touch inputs and thus can be considered as having a switch part as the touch actions behave like virtual switches.
}

a steering dial switch disposed on an upper surface of the switch part so as to be rotatably manipulated by a hand of the user; 
{Para [0026] and fig.2 where the steering dial switch is shown in label 210. It is implied the touchscreen is an upper surface as the user would being viewing it. To interact with it.
}
an acceleration button switch and a braking button switch, which are disposed on a region of an upper surface of the housing, at which the grip part and the switch part are connected to each other, the acceleration button switch and the braking button switch being manipulated in a manner of being pushed by a finger of the user;
{Para [0026] and fig.2 “Likewise, touching the brake icon 206 and accelerator icon 204 can cause the vehicle 110 brakes and powertrain to operate respectively.”
These can be seen on the upper surface of the housing. As the size of the region is not explicitly defined, the switches being in any area of the upper surface reads on “on a region of an upper surface of the housing, at which the grip part and the switch part are connected to each other” 
}

the acceleration button switch and the braking button switch are equally manipulated to each other.
{para [0026] and fig. 2 where they are both touched and therefore can be said to be equally manipulated.
}




Hamilton does not teach, and a stationary display device, which is constructed independently of the mobile control device and manipulated in a touch manner by the user, configured to perform functions other than the steering, the speed change, the acceleration and the braking 
and 
a speed change slide switch disposed on a side surface of the switch part so as to be pushed or pulled by a finger of the user 
and 
wherein the steering dial switch, the acceleration button switch and the speed change slide switch are differently manipulated from each other so as to prevent inadvertent manipulation,

However, Model3 teaches and a stationary display device, which is constructed independently of the mobile control device and manipulated in a touch manner by the user, configured to perform functions other than the steering, the speed change, the acceleration and the braking,
{Page 2 which shows the vehicle touch screen as label 5. This touch screen is stationary as it is fixed to the vehicle dash, and is constructed independently of any mobile control devices. 
Page 94, Which shows that the vehicle controls not related to steering, speed change, acceleration, and braking can be performed on the vehicle touchscreen.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton to incorporate the teachings of Model3 to use a stationary display device to control other vehicle settings because it would have been obvious to try as many vehicles in the last 10 years use display devices permanently mounted in the center stack that allow a user to control settings associated with different aspects of the vehicle.

Hamilton in view of Model3 does not teach a speed change slide switch disposed on a side surface of the switch part so as to be pushed or pulled by a finger of the user 
and 
wherein the steering dial switch, the acceleration button switch and the speed change slide switch are differently manipulated from each other so as to prevent inadvertent manipulation,


a speed change slide switch disposed on a side surface of the switch part so as to be pushed or pulled by a finger of the user.

{page 6 where as shown in the clipping below there is a slide switch on the side surface of the control device.

    PNG
    media_image1.png
    364
    597
    media_image1.png
    Greyscale

Page 8 where sliding the “switch” up or down changes speed values, and thus switch can be considered a speed change slide switch.
}
wherein the steering dial switch, the acceleration button switch and the speed change slide switch are differently manipulated from each other so as to prevent inadvertent manipulation,

    PNG
    media_image2.png
    582
    855
    media_image2.png
    Greyscale

{ page 5, where the steering dial switch (label M) is rotated, the speed change slide switch (label s/j), and the acceleration button switch (label N) are all operated in different manners, as they all require different motions to be interacted with.
}


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 to incorporate the teachings of DX5 to have a speed change slide switch disposed on a side surface as it is also ergonomically convenient as it is a switch that does not necessarily have to be accessed frequently and is out of the way of the other switches that may be accessed more frequently. Further it would have been obvious to try as there are only 3 (front, back, and side) surfaces to the switch part and a limited number of commonly used switch types.


Regarding Claim 2, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein the mobile control device is a portable device which is movable to a desired position in the state of being gripped by the hand of the user
{Para [0007] “A service controller is a hand-held device that can be used by an operator to control one or more of vehicle powertrain, steering and braking to operate the vehicle in non-autonomous or semi-autonomous mode, including in examples in which a vehicle is without operator controls.”
As the device is handheld and not specifically integrated into the vehicle it can be considered portable.
}
Model3 further teaches and the stationary display device is a device that is fixedly mounted in an interior space of the autonomous vehicle.
{Page 2 label 5, were thee touch screen can be seen to be mounted to the dash.
}


Regarding Claim 3, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Model3 further teaches wherein said functions, which are performed through manipulation of the stationary display device, include a function of operating lamps mounted on front and rear portions of the vehicle, a function of generating an alarm sound and a function of changing a driving mode.
{Exterior lights can be turned on and off using the touch screen as shown on page 5 

the vehicle audible warnings can be adjusted as discussed on page 92 “To adjust the Speed Limit Warning setting,
touch Controls > Autopilot > Speed Limit
Warning, then choose one of these options:
• Off - Speed limit warnings do not display
and chimes are not sounded.
• Display - Speed limit signs display on the
touchscreen and the sign increases in size
when you exceed the determined limit.
• Chime - In addition to the visual display, a
chime is sounded whenever you exceed
the determined speed limit.”

The drive mode can be changed, for example autopilot which is discussed on page 71 (Features section).
}



Regarding Claim 8, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. DX5 further teaches wherein the housing is configured to have an "L" shape in which the switch part extends leftwards or rightwards from an upper end of the grip part, and the grip part is configured to have a smaller sectional area than a sectional area of the switch part so as to be easily gripped by the hand of the user.
{Page 5 where the shape of the two sections as annotated below can be said to be an L shape, and as can be seen the switch part is larger than the grip part.

    PNG
    media_image3.png
    372
    322
    media_image3.png
    Greyscale

}
Regarding Claim 9, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. DX5 further teaches wherein the housing is configured to have an "L" shape in which the switch part extends leftwards or rightwards from an upper end of the grip part, and the switch part is configured to be longer than the grip part so as to prevent an interference between the hand of the user manipulating the steering dial switch and the hand of the user gripping the grip part.
{Page 5 Where as can be seen in the annotated snippet below, the switch part can be considered longer than the grip part.

    PNG
    media_image3.png
    372
    322
    media_image3.png
    Greyscale

}

Regarding Claim 10, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. DX5 further teaches wherein the steering dial switch is configured to be rotated in a first direction, which is clockwise or counterclockwise, with respect to the housing by the hand of the user, and rotated in an opposite direction to the first direction and returned to an initial position by an elastic force when a manipulation force of the user applied thereto is released.
{page 17 where the steering wheel has tension adjustment thus the wheel is spring tensioned, e.g. will return to initial position upon release. As is known in in the art a steering wheel can be turned in the clockwise or counterclockwise direction.
}

Regarding Claim 11, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. DX5 further teaches wherein the steering dial switch includes a power handle, which is rotatably manipulated by a finger of the user placed thereon with a small amount of power relative to an amount of power when the steering dial switch does not include the power handle.
{Page 5 where the steering dial switch has a thumb steering lever extending from it (label H). The thumb steering lever can be considered a power handle. As the thumb steering lever extends farther from the rotational center, it allows for less torque to be applied during rotation, e.g. a small amount of power relative to the rest of the steering wheel.
}

Regarding Claim 12, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein each of the acceleration button switch and the braking button switch includes an inclined surface inclined upwardly at a predetermined angle toward the steering dial switch with respect to a longitudinal direction of the grip part so as to be easily manipulated by a finger of the hand gripping the grip part.
{Fig. 2, It should be noted that no specific angle is claimed and thus any inclined angle between 0 and 360 degrees fall within the broadest reasonable interpretation of the claim limitation. Both the acceleration and braking buttons are oriented upwards with the steering switch above them and thus it can be said there are included upwardly at a predetermined angle toward the steering dial switch.}

Regarding Claim 13, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 12. Hamilton further teaches wherein the acceleration button switch and the braking button switch are oriented parallel to each other.
{Fig. 2
Where it can be seen that the sides of the acceleration button switch and the braking button switch are parallel to each other.
}

Regarding Claim 15, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein the acceleration button switch and the braking button switch are the same type of button switch as each other.
{Fig.2 Para [0026] “Touching an icon 204, 206, 208, 210 will cause controller 200 to transmit one or more commands to a computing device 115 in a vehicle 110….For example, touching the steering icon 210 will cause the vehicle's wheels to turn as if a traditional steering wheel had been turned by an operator. Likewise, touching the brake icon 206 and accelerator icon 204 can cause the vehicle 110 brakes and powertrain to operate respectively.”
Where the accelerator icon and the brake icon can be both considered an acceleration button switch and a braking button switch that are the same type of button switch (virtual touch switches)
}

Regarding Claim 16, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein the steering dial switch, the acceleration button switch, the braking button switch, 
{Fig. 2
Where it can be seen that the icons for the steering control, the acceleration control and the braking control are all separate from one another.
}

DX5 further teaches wherein the steering dial switch, the acceleration button switch, 

    PNG
    media_image2.png
    582
    855
    media_image2.png
    Greyscale

{page 5, where the steering dial switch (label M), the speed change slide switch (label s/j), and the acceleration button switch (label N) are all are not touching and therefore spaced apart.
}


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and Johnson et al (US 20170020536 A1; hereinafter known as Johnson).
Regarding Claim 6, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein the mobile control device includes: 
{Para [0026] and Fig. 2 discuss and show these switches respectively
}
DX5 further reaches the speed change slide switch
{page 6 where as shown in the clipping below there is a slide switch on the side surface of the control device.

    PNG
    media_image1.png
    364
    597
    media_image1.png
    Greyscale

Page 8 where sliding the “switch” up or down changes speed values, and thus switch can be considered a speed change slide switch.
}

Hamilton in view of Model3 and DX5 does not teach permanent magnets respectively coupled to the various switches nor a PCB fixedly mounted on the housing so as to face the permanent magnets, the PCB generating signals based on variation in magnetic flux due to a change in position of the permanent magnets.

Johnson teaches permanent magnets respectively coupled to a switch and a PCB fixedly mounted on the housing so as to face the permanent magnets, the PCB generating a signal based on variation in magnetic flux due to a change in position of the permanent magnets.
{para [0009] “the trigger 66 is graspable and depressible by a user of the impactor 10 in order displace the magnet 64 relative to the Hall-effect sensor on the PCB 54 to operate the switch 62.”

Where hall effect sensors are devices that generate signals based on variation in magnetic flux
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Johnson to have the switches of Hamilton and DX5 generate there signals through the use of hall effect sensors on PCBs as this is a known way of developing switch gear within the art and thus would be obvious to try.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and official notice.
Regarding Claim 7, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1.

While Hamilton in view of Model3 and DX5 teach various switch gear on a handheld device, they do not explicitly teach wherein the steering dial switch and the speed change slide switch are manipulated by a remaining hand not gripping the housing, and the acceleration button switch and the braking button switch are manipulated by a finger of the hand gripping the housing or by the remaining hand not gripping the housing.

Official Notice teaches wherein the steering dial switch and the speed change slide switch are manipulated by a remaining hand not gripping the housing, and the acceleration button switch and the braking button switch are manipulated by a finger of the hand gripping the housing or by the remaining hand not gripping the housing.

{Hamilton and DX5 already teach the mobile device with all the various switches as discussed in claims 1 and 4. Both of these devices can be reasonably held in a single hand. A user may attempt to interact the devices of Hamilton and DX5 using either of their hands/fingers on any of the switches with no disclosed features preventing the user from doing so.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Official notice to have a user any manipulate the switches on the device with any hand/finger in any combination as humans have only 2 hands to interact with and there are only 4 claimed switches and thus number of ways to interact with the device are limited and easy to try.


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and Levay et al. (US 10879022 B1; hereinafter known as Levay).
Regarding Claim 14, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 1. Hamilton further teaches the acceleration button switch and the braking button switch is a pedal-type button switch.
{para [0026] and fig. 2 which shows an acceleration button and a brake button.
}
Hamilton in view of Model3 and Dx5 does not teach wherein each of the acceleration button switch and the braking button switch is a pedal-type button switch, which is configured to be rotatably mounted on the housing via a rotational shaft such that each switch is rotated about the respective rotational shaft when the user pushes an upper surface thereof, and is rotated in an opposite direction about the rotational shaft and returned to an initial position by an elastic force when the pushing force of the user applied thereto is released.

However Levay teaches a pedal-type button switch, which is configured to be rotatably mounted on the housing via a rotational shaft such that each switch is rotated about the respective rotational shaft when the user pushes an upper surface thereof, and is rotated in an opposite direction about the rotational shaft and returned to an initial position by an elastic force when the pushing force of the user applied thereto is released.
{Fig. 2A - Fig. 2C and Column 3 “The toggle switch system 10 includes a toggle body 12 that is configured to pivot along an axis 14 of a first pin 16. The first pin 16 may be secured to a static structure such as a housing of the control panel that toggle switch system 10 is a subcomponent of or may be secured directly to a dashboard of a vehicle. The toggle body 12 includes a proximal end 18 and a distal end 20. A toggle cap 22 is disposed on and secured to the proximal end 18 of the toggle body 12. The toggle body 12 may be biased toward a neutral or nominal position (see FIG. 2A) such that the toggle body 12 returns to the neutral or nominal position when it is not being forced into a toggle up position (see FIG. 2B) or a toggle down position (see FIG. 2C). The toggle body 12 may be biased toward the neutral or nominal position via the switches of a rubber switch mat and rocker arms that connect the switches of the rubber switch mat to the toggle body 12, which is described in more detail below. The switches may be biased toward a specific position by a biasing element (e.g., a spring) which is translated by the rocker arms and back to the toggle body 12.”

Which show and describe a rocker switch. When the top of the switch is pushed it rotates around a rotational shaft label 106. Releasing the switch returns it to its initial position
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Levay to have the acceleration and brake switches of Hamilton and DX5 be spring loaded rocker switches as this is a known way of developing switch gear within the art and thus would be obvious to try.

Additionally it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Levay to have the acceleration and brake switches of Hamilton and DX5 be spring loaded rocker switches as automatically returning to the desired position is ergonomically convenient as the user does not have to perform an additional action to move the switch back to its original position and thus can activate other switches more rapidly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matters et al. (US 20140222252 A1) teaches “In addition, the parking assistance system has a bidirectional wireless communication device that transmits obstacle detection information about the presence of an obstacle to the remote control. The remote control also has a bidirectional wireless communication device for communication with the passenger motor vehicle. In addition, the remote control has one or more parking function operating elements for controlling the parking and/or unparking. The bidirectional communication device of the remote control receives the obstacle detection information. In addition, the remote control has signaling means for signaling the presence of an obstacle to the operator of the remote control.”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668